United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 96-2509
                               ___________

In re: Immedia Duplication Services,   *
Inc.,                                  *
                                    *
            Debtor.                 *
---------------------------------------------                       *
Randy Sullivan, as Trustee of the   *
Immedia Duplication Services,       *
Inc., Bankruptcy Estate,            *
                                    * Appeal from the United States
District
            Appellant,              * Court for the District of Minnesota.
                                    *
      v.                            *                 [UNPUBLISHED]
                                    *
David Russ,                            *
                                    *
            Appellee.               *
                               ___________

                            Submitted: February 14, 1997
                                Filed: May 19, 1997
                               ___________

Before MAGILL, BEAM, and LOKEN, Circuit Judges.
                               ___________

PER CURIAM.
      Trustee Randy Sullivan appeals the district court’s1 order upholding
the bankruptcy court’s finding that a transfer of assets from Immedia
Duplication Services, Inc., (Immedia) to David Russ was not fraudulent.
We affirm.

      Sullivan is the trustee for the bankruptcy estate of Immedia.
Immedia was in the business of duplicating electronic media and computer
software. In 1992, Immedia transferred its assets to Russ. Immedia later
filed an involuntary petition under Chapter 7 of the Bankruptcy Code.

      Sullivan filed an adversary proceeding, challenging the asset
transfer as a fraudulent transfer, a preferential transfer, and a
conversion. The bankruptcy court found for Russ, holding that the transfer
was not fraudulent. Sullivan appealed to the district court, which upheld
the bankruptcy court’s finding.      Sullivan appeals, challenging the
bankruptcy court’s allocation of the burden of proof, its finding of no
fraud, its valuation of the transferred assets, and its method of
valuation.    Having reviewed the parties’ briefs and submissions, we
conclude that the district court’s ruling was correct. Accordingly, we
affirm. See 8th Cir. R. 47B.

      A true copy.

            ATTEST:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
      The Honorable Donald D. Alsop, United States District Judge for the District
of Minnesota.
                                       -2-